DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Billings on 09/09/2021.
The application has been amended as follows:
Claim 1. (Currently Amended) A power generation control device, comprising:
an internal combustion engine of a vehicle;
a generator driven by the internal combustion engine to generate electricity;
a power storage device charged by the generator;
a gear mechanism that interconnects the internal combustion engine and the generator;
a detector configured to detect vehicle information of the vehicle;
a power generation controller that sets a target power generation amount of the generator based on the vehicle information and calculates a target rotational speed of the internal combustion engine and a load torque of the generator according to the target power generation amount; and

wherein the rattle suppression controller is configured to:
compare a power storage amount of the power storage device with a target power storage amount;
compare the target rotational speed with the predetermined rotational speed, when the power storage amount is equal to or greater than the target power storage amount; and
raise the target rotational speed to the predetermined rotational speed when the target rotational speed is less than the predetermined rotational speed,
the power generation controller has a power generation mode where, when the vehicle is in a stopped state and the power storage amount of the power storage device is less than the target power storage amount, the target power generation amount is set stepwise according to an auxiliary device power consumption amount and the target rotational speed of the internal combustion engine is set to be less than the predetermined rotational speed;
the rattle suppression controller determines that the condition is satisfied when the target power generation amount is equal to or less than a reference power generation amount even in a state where the power generation mode is set and raises the target rotational speed of the internal combustion engine to the predetermined rotational speed; and
the reference power generation amount is a value of a power generation amount at which the load torque of the generator becomes almost zero in accordance with a decrease in the power generation amount and at which a rattling noise can occur in the gear mechanism.

Examiner’s Note
Claim 1 has been amended to recite “the load torque of the generator becomes almost zero in accordance with a decrease in the power generation amount”. Support for this limitation can be found at ¶61 of the original Specification. While the original disclosure does not provide a definition for the phrase “almost zero”, the Examine and Applicant’s Representative Chad Billings agreed in an interview on 09/09/2021 that one of ordinary skill in the art at the time of filing would understand “the load torque of the generator becomes almost zero” to mean ”the load torque of the generator comes as nearest or closest to zero torque as the generator can reach in its operating state”. In view of this understanding, the limitation is determined to be definite.

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the limitation “the reference power generation amount is a value of a power generation amount at which the load torque of the generator becomes almost zero in accordance with a decrease in the power generation amount and at which a rattling noise can occur in the gear mechanism”.
Yamaguchi (US5967940) teaches that the reference power generation amount in which a rattling noise can occur is a power generation amount when the load torque on the generator is high (Col 22 lines 20-55). Nishida (US PGPub 2019/0210587) teaches controlling engine speed to suppress a rattling noise in the gear mechanism when the load torque of the generator becomes almost zero, but is silent regarding a corresponding power generation amount (¶53).
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT A WERNER/Patent Examiner, Art Unit 3747